DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.
Response to Amendment
The amendments filed with the written response received on August 23, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 5, 9 and 21 have been amended; claims 4, 7 and 10-20 are canceled; claim 21 is withdrawn from further consideration; and claims 22-25 have been added. Accordingly, claims 1-3, 5, 6, 8, 9 and 21-25 are pending in this application, with an action on the merits to follow regarding claims 1-3, 5, 6, 8, 9 and 22-25.
Claim Objections
Claims 2, 3 and 5 are objected to because of the following informalities:  
Claim 2, line 3: “a user’s hand” should be amended to refer to “the user’s hand”
Claim 3, line 3: “a user’s hand” should be amended to refer to “the user’s hand”
Claim 5, line 3: “a user’s thumb” should be amended to recite “a thumb of the user’s hand”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, Applicant recites “wherein the first portion and the second portion of the second enclosure are stitched to the first enclosure” (emphasis added).  The limitations “the first portion” and “the second portion” lack antecedent basis in context of the “second enclosure”.  In claim 1, from which claim 9 depends, Applicant positively recites that the “first enclosure” has “a first portion” and “a second portion”.  However, if the reference to “the first portion and the second portion” in claim 9 is intended to refer to those first and second portions of the first enclosure, claim 9 would still be unclear because it would then be reciting that the first and second portions of the first enclosure are stitched to the first enclosure, which is confusing.  Correction is required.  For purposes of examination, claim 9 is being interpreted as merely requiring 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9 and 24 (claim 9 as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baum et al. (hereinafter “Baum”) (US 2015/0272290).
Regarding independent claim 1, Baum discloses a hand covering (garment #350; embodiment of Figs. 5-6 is a type of hand covering) comprising: a first enclosure (first reach #351 and second reach #352 in combination define a first enclosure) configured to receive a user's hand (Figs. 5-6 show the first #351 and second #352 reaches as receiving therethrough a hand, upon donning); a second enclosure (front pocket formation #400 is a second enclosure) configured to retain a mobile electronic device (Para. 0049 describes pocket #400 as being carrying interiorly an electronic device portion (“transparent sheet” #402 is a transparent portion on the second side, shown in Fig. 6; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); wherein the first enclosure comprises: a first portion comprising two arms (in Fig. 5, the combination of buckle #369, end region #359, second reach #351 and part of the first reach #351 that is between end region #359 and the first reach’s affixing to the pocket #400 at the bottom of Fig. 5, constitutes “a first portion”; the part of first reach #351 that extends from the end region #359 is one arm, and the part of second reach #352 that extends from the end region #359 is a second arm) rigidly affixed to the first side of the second enclosure (since the first reach #351 is attached to the pocket #400 via stitching, as noted above, then the “first portion” is rigidly affixed to the first side of the pocket #400 (i.e. second enclosure)) and a first fastener portion (the end region #359 and buckle #369, in combination, is a first fastener portion); and a second portion comprising a third arm (the part of first reach #351 that is between end region #358 and the user’s hand in portion (the end region #358 that extends through the buckle and wraps onto the underlying part of the first reach #351 (i.e. third arm) constitutes a second fastener portion), the second fastener portion configured to couple with the first fastener portion to enclose the user's hand in the first enclosure (the end region #359 and buckle #369 cooperate with the end region #358 to enclosure the hand within the first enclosure, as shown in Figs. 5-6).
Regarding claim 2, Baum discloses that the second enclosure is affixed to a back side of the first enclosure (Figs. 5-6 show that the pocket #400 is affixed to a portion #353 of first reach #351; while Baum discloses that the intention is for the portion #353 to be worn against the user’s palm, the garment is at least capable of being worn with the palm portion #353 disposed on the back of the hand, since this would only involve flipping the hand around; alternatively, since Figs. 5-6 show a left hand, the garment as shown in Figs. 5-6 could be worn instead on the right hand, resulting in the pocket being located against the back of the hand if the user so chooses; Examiner further notes that Baum teaches that the garment can be designed with dual, symmetrically positioned thumb-receiving openings to enable the garment to be worn interchangeably on either of the left and right hands (Para. 0032)), wherein the back side of the first enclosure corresponds to a back side of a user's hand when the user's hand is received within the first enclosure (as noted above; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense).
wherein the front side of the first enclosure corresponds to a palm side of a user's hand when the user's hand is received within the first enclosure (the garment #350 is capable of being worn in a manner wherein the palm portion #353 corresponds to the user’s palm side of their hand; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense).
Regarding claim 6, Baum discloses that the hand covering further comprises a third enclosure (in a description of the non-relied upon embodiment of Figs. 7-12, Para. 0053 describes “three features includ[ing] overlying front and rear pockets 500, 600, respectively and an elastic strap 700”; in subsequent Para. 0054, Baum discloses that “the three features mentioned just above can be provided when forming such garments 150, 250 and 350 as disclosed in Figs. 1-6”; therefore, since Baum discloses that the rear pocket #600 of the embodiment of Figs. 7-12 could be incorporated into any of the embodiments in Figs. 1-6, the relied-upon embodiment of Figs. 3-4 is disclosed to have a third enclosure thereon (in the form of the rear pocket #600)) configured to retain a portable battery (Para. 0064 describes the rear pocket #600 as being able to hold “a small amount of currency, a credit card, a photo identification card, a medical alert notice and/or the like”; since portable batteries exist that are smaller than at least one of these exemplary rear pocket contents, such as a button-cell battery (by non-limiting example), the rear pocket #600 is at least capable of retaining a portable battery therein, absent any further distinguishing limitations regarding the size of the pocket).

Regarding claim 24, Baum discloses that the third enclosure is affixed to the first side of the second enclosure (since the rear pocket #600 is affixed to the overall pocket formation #400 (i.e. second enclosure), then it is affixed to the first side of the pocket formation #400 at least via intermediate structure).
Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baum, as applied to claim 1 above.
Regarding claim 5, Baum teaches all the limitations of claim 1, as set forth above.  Baum at least suggests that the pocket #400 (i.e. second enclosure) has an opening, when it describes its disclosure’s pocket as “releasably retain[ing]” a small electronic device (Para. 0042).  However, Baum does not explicitly identify an opening in the pocket #400, and it cannot be determined where the opening is located with respect to the opening’s position on the pocket #400.  However, given the fact that the garment can be manipulated (i.e. turned, slid, rotated, inverted, etc.) by the user in various possible manners in order to place the garment on the user’s hand, the opening would at least be deemed capable of being disposed “nearer to a user's thumb than to a back of the user's hand when the user wears the hand covering” as recited in claim 5.  It would at least have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have included the opening at the edge marked by the number #400 in Fig. 6 (i.e. topmost edge of the pocket #400 depicted on the page in Fig. 6) in order to allow the opposite hand to slide the electronics device thereinto in a top-down manner wherein the left hand (as a left hand is shown in Fig. 6) would hold the electronic device in a natural manner with the bottom of the device being held by a closed bottom end of pocket #400 to better prevent the device from falling out of the pocket due to gravity.  With the top edge of pocket #400 being the location of the opening via such modification, this location would at least be capable of being positioned “nearer to a user’s thumb than to a back of the user’s hand when the user .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Baum as applied to claims 1 and 6 (and claim 24, regarding claim 25) above, and further in view of Dodge (USPN 2,421,412).
Regarding claim 8, Baum teaches all the limitations of claims 1 and 6, as set forth above, but is silent to specifying the size of the rear pocket #600 (i.e. the third enclosure, as explained above with respect to claim 6) in relation to the pocket #400 (i.e. the second enclosure), and therefore Baum is silent as to whether the third enclosure (i.e. rear pocket #600) is smaller than the second enclosure (i.e. pocket #400).  Examiner notes that the rear pocket is described as being intended to hold small items, such as a small amount of currency (Para. 0064 of Baum).

Baum and Dodge teach analogous inventions in the field of hand coverings with pockets.  Since Baum teaches that its rear pocket “may take any of a wide variety of forms” (Para. 0065 of Baum) and the pocket can be used to hold “a small amount of currency,” it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the rear pocket #600 (i.e. third enclosure) to be smaller in size than the pocket #400 (i.e. second enclosure), such as being as small as the pocket taught by Dodge, in order to limit the bulkiness of the pocket, since the rear pocket would reasonably be expected to be placed within the width of the first reach #351 (which is relatively small), and further since pocket #400 is intended for holding a small electronic device such as a device capable of connecting with a wireless telephone network (see last sentence of Para. 0042 of Baum) therein, wherein devices that connect to wireless telephone networks are typically larger in size than the examples provided by Baum for being held in the rear pocket #600 (i.e. third enclosure) including “a small amount of currency, a credit card, a photo identification card, a medical alert notice and/or the like” (Para. 0064 of Baum), and even further since such a modification would have involved a mere change in the size of a component, wherein a change in size is generally recognized as being within the level of ordinary skill in the art  See MPEP 2144.04(IV)(A).

As noted above, Dodge teaches a hand covering that includes a small pocket #14 on a palm side #12 of the glove, the small pocket intended for holding small items, such as a coin, as depicted in Figs 1 and 2 of Dodge.
As noted above, Baum and Dodge teach analogous inventions in the field of hand coverings with pockets.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have placed the rear pocket #600 in Baum onto the surface part of the first reach #351 that is next to the wearer’s palm (i.e. between the palm and the pocket #400 in Fig. 5 of Baum) in order to further conceal the pocket and its contents between the hand and the pocket, while ensuring that the rear pocket can be accessed when an electronics device is disposed within pocket #400 by either removing the garment #350 or bending/flexing the first reach in a manner that exposes the rear pocket to view from its hidden configuration, and further since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04(VI)(C).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baum as applied to claim 1 above, and further in view of Sidlo (USPN 6,757,915).
Regarding claims 22 and 23, Baum teaches all the limitations of claim 1, as set forth above.  Baum does not appear to teach that the first enclosure further comprises a fourth arm (claim 22).  Baum also does not teach that the first and second fastener 
Sidlo teaches a hand covering that includes sections of straps #14/15 that are configured to overlap on a dorsal side of the hand to releasably affix to one another via hook-and-loop strips (Col. 2, Lines 31-38 of Sidlo).  As shown in Fig. 1 of Sidlo, the overlapping section includes one component #15 that has two diverging arm parts (generally where #12 and #13 are pointing in Fig. 1 with respect to #15 component), and another component #14 that has two diverging arm parts (generally where #12 and #13 are pointing in Fig. 1 with respect to #14 component).
Baum and Sidlo teach analogous inventions in the field of hand coverings formed by straps.  Absent a showing of criticality with respect to there being a fourth arm and with respect to the fasteners including hook-and-loop material (Applicant’s Specification provides no explanation as to why the four-arm arrangement is beneficial over another type of strap arrangement; Para. 0046 details other types of fasteners could be used than hook-and-loop material), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have substituted the two sets of diverging arm parts and the corresponding hook-and-loop fastener of Sidlo into the hand covering garment #350 of Baum in place for the buckle fastener arrangement, in order to provide an alternative means for fastening the garment to the wearer’s hand, wherein at least one benefit of the diverging arm parts would be to provide an angled part for the wearer to grab onto when removing the glove (i.e. at the .
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  Any arguments deemed to be relevant to the new ground(s) of rejection are addressed below.
Applicant’s arguments against Baum are directed to the previously-relied-upon embodiment of Figs. 3-4.  However, the argument that “Baum does not disclose, teach, or suggest the first, second, and third ‘arms’ claimed in either the figures cited in the Office Action or in the accompanying text, or that those arms are all attached to the same side of the second enclosure” remains relevant to the new ground(s) of rejection, which relies on the embodiment of Figs. 5-6.  There are two “arms” that exist within the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2012/0210483 teaches a hand covering with two overlapping portions affixed by hook-and-loop material; US 2012/0255978 teaches the same, as well as openings that define four arms; US 2017/0176176 teaches an electronics holder that includes a four-arm arrangement (Fig. 9A thereof).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732